IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                 No. 06-20823
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

AMIR BENDAVID

                                            Plaintiff-Appellant

v.

HARRIS COUNTY JAIL

                                            Defendant-Appellee


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CV-3038


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Amir Bendavid, Harris County Jail prisoner # 01471297, appeals the
district court’s dismissal of his 42 U.S.C. § 1983 complaint. Because the district
court dismissed Bendavid’s complaint as frivolous under 28 U.S.C.
§ 1915(e)(2)(B)(i) and also for failure to state a claim under § 1915(e)(2)(B)(ii),
our review is de novo. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
Given Bendavid’s failure to plead any injury arising out of the alleged denial of



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20823

adequate pens and library time, as well as his demonstrated ability to file
pleadings in this matter, the district court did not err in dismissing Bendavid’s
complaint as frivolous and for failure to state a claim. See Geiger, 404 F.3d at
373; see Lewis v. Casey, 518 U.S. 343, 351-52 (1996).
      As Bendavid’s brief fails to address the district court’s dismissal of his
other claims as improperly joined, those issues are deemed abandoned. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Thus, Bendavid’s brief
fails to raise any issue of arguable merit, and we dismiss his appeal as frivolous.
See 5TH CIR. R. 42.2; Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).
Bendavid’s request for appointment of counsel is denied as moot.
      The dismissal by the district court of Bendavid’s suit and the dismissal of
this appeal as frivolous count as two strikes under 28 U.S.C. § 1915(g). See
Adepegba, 103 F.3d at 387-88. In addition, Bendavid previously accumulated
two strikes in Molin v. Harris County Jail, 159 F. App’x 584 (5th Cir. 2005). As
Bendavid has now accumulated at least three strikes, he is barred from
proceeding in forma pauperis pursuant to § 1915 while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      APPEAL DISMISSED; MOTION DENIED; 28 U.S.C. § 1915(g) BAR
IMPOSED.




                                        2